DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 07/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan (US 2015/0256795 hereinafter referred to as Chauhan) in view of Ricci et al. (US 2014/0310739 hereinafter referred to as Ricci).

Regarding claim 1,
Chauhan teaches:
“A vehicle system comprising: a primary display; and a processor in communication with the display, and configured to:” (Chauhan [0004] and Fig. 2, AN electronic display screen integrated with a vehicle system. The vehicle system comprising the display screen, processing circuitry, memory etc.). 
“receive information identifying a calendar appointment from a data set containing calendar appointments identified for a vehicle occupant of a vehicle including the vehicle system;” (Chauhan [0062][0061], receiving online meeting details of a vehicle user. Furthermore, the online meeting intended for the vehicle user can be determined form link of email, from calendar entry. Examiner’s Note: multiple appointments/schedules can be created on calendar entry). 
 “responsive to the start time falling within the time window, utilize credentials associated with the calendar appointment to join a meeting associated with the calendar appointment; and” (Chauhan [0068][0050], Entering the meeting ID and/or other online meeting details based on a join command in order to join the online meeting). 
“providing audio for the meeting while the meeting is in progress and responsive to the vehicle not being in a predefined state for video display; and” (Chauhan [0008][0028], Outputting the audio of the meeting and displaying frozen video frame, or displaying blank screen when the vehicle is in motion. When the vehicle is in motion, displaying the video of the meeting is not appropriate for safety and law reason).
“responsive to the vehicle being in the predefined state for video display, providing live video for the meeting via the primary display” (Chauhan [0028], displaying the video of the online meeting when the vehicle is not in motion such as when the user has pulled over  to the side of the road or parked in parking lot). 
Chauhan teaches join instruction or command to start the online meeting. However, Chauhan does not teach a start time of  a time window prior to the meeting begin. 
Chauhan does not explicitly teach:
“determine that a start time associated with the calendar appointment occurs at a time falling within a time window based on a projected occupancy duration for the vehicle occupant, during which the vehicle occupant is projected to be within the vehicle” 
Ricci teaches:
“determine that a start time associated with the calendar appointment occurs at a time falling within a time window based on a projected occupancy duration for the vehicle occupant, during which the vehicle occupant is projected to be within the vehicle;” (Ricci [0649], teaches creating smart alarm for upcoming meeting based on electronic calendar to replace the standard 15 minute warning time window meeting warning. The smart alarm is created based on consideration of driving time to destination, traffic condition and more. Inherently, the user is expected to be in the vehicle during the driving time. Therefore, the starting time of the smart alarm is changeable based on various conditions). 
Both Chauhan and Ricci teaches a vehicle display system for content displaying. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan to include a feature to create a smart alarm in ahead of time  for upcoming meeting based on various driving time consideration as disclosed by Ricci, such inclusion is improves meeting reminder warning providing by changing the time based on current location and to replace the standard predefined 15 minute meeting reminder (Ricci [0649]). 

Regarding claim 8, 
Chauhan teaches:
 “A computer-implemented method comprising: receiving information identifying a calendar appointment from a data set containing calendar appointments identified for a vehicle occupant of a vehicle including the vehicle system;” (Chauhan [0062][0061], receiving online meeting details of vehicle user. Furthermore, the online meeting intended for the vehicle user can be determined form link of email, from calendar entry. Examiner’s Note: multiple appointments/schedules can be created on calendar entry). 
“responsive to the start time falling within the time window, utilizing credentials associated with the calendar appointment to join a meeting associated with the calendar appointment;” (Chauhan [0068][0050], when is the time to join the meeting, entering the meeting ID and/or other online meeting details based on a join command in order to join the online meeting). 
“ receiving selection of a display, from at least a primary and secondary vehicle display, to be utilized for display of video associated with the meeting;” (Chauhan [0062][0063] and Fig. 2, receiving user’s selection between the vehicle or smart device for audio and/or video of the online meeting. The vehicle comprising integrated display screen).
“ responsive to selection of the primary display: providing audio for the meeting while the meeting is in progress and responsive to the vehicle not being in a predefined state for video display; and” (Chauhan [0063][0008][0028], the vehicle can be selected for the online meeting. Outputting the audio of the meeting without the video frame, or displaying blank screen  when the vehicle is in motion. When the vehicle is in motion, displaying the video is not appropriate for safety and law reason).
“ responsive to the vehicle being in the predefined state for video display, providing live video for the meeting via the primary display; and (Chauhan [0028], displaying the video of the online meeting when the vehicle is not in motion such as when the user has pulled over  to the side of the road or parked in parking lot). 
“responsive to selection of the secondary display: providing live video for the meeting via the secondary display” (Chauhan [0062][0063], receiving user’s selection of smart device for audio and/or video of the online meeting). 
Chauhan teaches join instruction or command to start the online meeting. However, Chauhan does not teach a start time of  a time window prior to the meeting begin. 
Chauhan does not explicitly teach:
“determining that a start time associated with the calendar appointment occurs at a time falling within a time window based on a projected occupancy duration for the vehicle occupant, during which the vehicle occupant is projected to be within the vehicle;”
Ricci teaches:
“determine that a start time associated with the calendar appointment occurs at a time falling within a time window based on a projected occupancy duration for the vehicle occupant, during which the vehicle occupant is projected to be within the vehicle;” (Ricci [0649], teaches creating smart alarm for upcoming meeting based on electronic calendar to replace the standard 15 minute warning time window meeting warning. The smart alarm is created based on consideration of driving time to destination, traffic condition and more. Inherently, the user is expected to be in the during the driving time. Therefore, the starting time of the smart alarm is changeable based on various conditions). 
Both Chauhan and Ricci teaches a vehicle display system for content displaying. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan to include a feature to create a smart alarm in ahead of time  for upcoming meeting based on various driving time consideration as disclosed by Ricci, such inclusion is improves meeting reminder warning providing by changing the time based on current location and to replace the standard predefined 15 minute meeting reminder (Ricci [0649]). 

Regarding claim 14,
Chauhan teaches:
“A computer-implemented method executable by one or more processors of a vehicle, comprising:” (Chauhan Fig. 2, A vehicle equipped with a processor).
“receiving information identifying a calendar appointment;” (Chauhan [0062][0061], receiving online meeting details of vehicle user. Furthermore, the online meeting intended for the vehicle user can be determined form link of email or from calendar entry).  
 “ responsive to the start time falling within the time window, presenting a user with meeting configuration options prior to the start time, the configuration options including at least a choice of one of a plurality of displays of the vehicle, including at least a primary display and a secondary display, for displaying video for a meeting associated with the calendar appointment;” (Chauhan [0062][0063][0067], when is the time to join the meeting, receiving user’s selection between the vehicle or smart device for audio and/or video of the online meeting. Both the vehicle display and the smart device are available in the vehicle to be used for the meeting). 
“and utilizing a different set of constraints for display of the video based on which of the primary or secondary display is selected from the configuration options”(Chauhan [0008][0028], determining whether  the vehicle is in motion or not in motion to restrict video displaying  on the vehicle display. In this case the vehicle is selected for the meeting, but video displaying decision needs to be made).
Chauhan does not teach 
“determining that a start time associated with the calendar appointment occurs at a time falling within a time window based on a projected vehicle occupancy duration for the vehicle, based at least in part on a projected vehicle travel time for the vehicle to a destination”
Ricci teaches: 
“determining that a start time associated with the calendar appointment occurs at a time falling within a time window based on a projected vehicle occupancy duration for the vehicle, based at least in part on a projected vehicle travel time for the vehicle to a destination”(Ricci [0649], teaches creating smart alarm for upcoming meeting based on electronic calendar to replace the standard 15 minute warning time window of meeting warning. The smart alarm is created based on consideration of driving time to destination, traffic condition and more. Inherently, the user is expected to be in the during the driving time. Therefore, the starting time of the smart alarm is changeable based on various conditions). 
Both Chauhan and Ricci teaches a vehicle display system for content displaying. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan to include a feature to create a smart alarm in ahead of time  for upcoming meeting based on various driving time consideration as disclosed by Ricci, such inclusion is improves meeting reminder warning providing by changing the time based on current location and to replace the standard predefined 15 minute meeting reminder (Ricci [0649]). 

Regarding claims 2 and 9, Chauhan and Ricci teach all the limitations of claims 1 and 8. 
Chauhan teaches:
“wherein the information identifying the calendar appointment is received from a remote computing system remote from the vehicle” (Chauhan [0061-00062], receiving scheduled meeting details from separate smart device that is different and remote from the vehicle (Fig. 4)).

Regarding claims 3 and 10, Chauhan and Ricci teach all the limitations of claims 1 and 8. 
Chauhan does not explicitly teach:
“wherein the data set containing calendar appointments includes a calendar specified by the vehicle occupant”
Ricci teaches:
“wherein the data set containing calendar appointments includes a calendar specified by the vehicle occupant” (Ricci [0638][0651-0652][0633], teaches an electronic calendar of user integrated with vehicle control system to identify a meeting. The electronic calendar comprising the user’s personal appointments. Personal appointments of the user). 
Both Chauhan and Ricci teaches a vehicle display system for content displaying, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan to include a vehicle control system to access the occupant’s electronic calendar comprising personal appointments as disclosed by Ricci, such inclusion us useful to provide personal recommendation based on each appointments detected from the electronic calendar (Ricci [0651]). 

Regarding claims 4 and 11, Chauhan and Ricci teach all the limitations of claims 1 and 8. 
Chauhan does not explicitly teach:
“wherein the data set containing calendar appointments is determined based on an association between the data set and the vehicle occupant based at least in part on a determined identity of the vehicle occupant.”
Ricci teaches:
“wherein the data set containing calendar appointments is determined based on an association between the data set and the vehicle occupant based at least in part on a determined identity of the vehicle occupant.” (Ricci [0633], determine personal appointment of the driver based on his personal life, marital status). 
Both Chauhan and Ricci teaches a vehicle display system for content displaying, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan to include a feature  to determine personal appointments based on the user’s identity as disclosed by Ricci, such inclusion enhance providing personalized service to particular user (Ricci [0633]).  

Regarding claims 5 and 12, Chauhan and Ricci teach all the limitations of claims 1 and 12. 
Chauhan does not explicitly teach:
“wherein the start time includes a predefined window of time prior to a scheduled start of the meeting as indicated by the appointment.” 
Ricci teaches:
“wherein the start time includes a predefined window of time prior to a scheduled start of the meeting as indicated by the appointment.” (Ricci [0649], teaches creating smart alarm for the meeting based on electronic calendar in order to replace the standard 15 minute warning time window before the meeting based on current time consideration associated with driving time. Therefore, there is a time window between the smart alarm and the starting  of the meeting. The smart alarm is similar to the standard 15 minutes time window, but its changeable based on the driving time 
Both Chauhan and Ricci teaches a vehicle display system for content displaying, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan to include a feature to create a smart alarm for upcoming meeting based on various driving time considerations as disclosed by Ricci, such inclusion is improves meeting reminder warning by changing the time  the based on current location and, this also replace the standard known 15 minute window meeting reminder before the meeting (Ricci [0649]). 

Regarding claims 6 and 13,  Chauhan and Ricci teach all the limitations of claims 1 and 8. 
Chauhan does not explicitly teach:
“wherein the projected occupancy duration includes at least a projected travel time from a present location to an input destination.”
Ricci teaches:
“wherein the projected occupancy duration includes at least a projected travel time from a present location to an input destination.” (Ricci [0649], creating the smart alarm based on traveling  time form starting point to destination address).
Both Chauhan and Ricci teaches a vehicle display system for content displaying, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan to include a feature to create a smart alarm for upcoming meeting based on various driving time considerations as disclosed by Ricci, such inclusion is improves to create updatable alarm based on traveling time based on various conditions (Ricci [0649]). 

Regarding claim 7, Chauhan and Ricci teach all the limitations of claim 1. 
Chauhan teaches:
“comprising a secondary display in communication with the processor, the processor further configured to: receive input instructing display of the meeting on the secondary display; and provide live video via the secondary display regardless of whether the vehicle is in the predefined state for video display.” (Chauhan [0062][0063], receiving user’s selection of smart device for audio and/or video of the online meeting. The selection  is based on the user’s choice for the meeting without considering whether the vehicle is parked or in motion). 
  
Regarding claim 15,  Chauhan and Ricci teach all the limitations of claim 14. 
Chauhan teaches:
“ wherein if the primary display is selected as at least one display for displaying the video, the set of constraints for displaying video for the meeting on the primary display includes determining that the vehicle is in a predefined state prior to displaying video on the primary display” (Chauhan  [0008][0028][0063], determining whether the vehicle is in motion or not in motion to restrict video displaying  on the vehicle. In this case the vehicle is selected for the meeting, but video displaying decision needs to be made. Furthermore, Chauhan teaches selecting the vehicle for the online meeting).

Regarding claim 16,  Chauhan and Ricci teach all the limitations of claim 14. 
Chauhan teaches:
“ wherein if the primary display is selected as at least 23FMC 5962 PUS1 84367528one display for displaying the video, the set of constraints for continued displaying of video for the meeting on the primary display while the meeting is in progress includes determining that the vehicle remains in a predefined state during displaying of video on the primary display” (Chauhan [0028], if the vehicle display is used for the online meeting, displaying the video of the meeting when the vehicle is parked or pulled over to the side of the road. Thus, being parked or pulled over to the side of the road are reequipments for the video to be displayed on the vehicle ). 

Regarding claim 17, Chauhan and Ricci teach all the limitations of claim 14. 
Chauhan teaches:
“ wherein display of the video on the secondary display is unconstrained by a vehicle movement state” (Chauhan [0062][0063], receiving user’s selection of smart device for audio and/or video of the online meeting. The selection  is based on the user’s choice for the meeting without considering whether the vehicle is parked or in motion). 

Regarding claim 18,  Chauhan and Ricci teach all the limitations of claim 14. 
Chauhan teaches:
“wherein the configuration options further include user definable login information for the meeting and wherein the method includes utilizing received login information as verification credentials when requesting connection to the meeting” (Chauhan [0068][0050], entering  the online meeting ID and/or other particular online meeting details in order to join the online meeting. The meeting ID or the particular online meeting details can be entered into the interface of the vehicle to join the meeting. Therefore, they are login information to successfully join the meeting). 

Regarding claim 19, Chauhan and Ricci teach all the limitations of claim 14. 
Chauhan teaches:
“further comprising: obtaining information usable for a vehicle computing system to login to the meeting, from data associated with the calendar appointment” (Chauhan [0062][0050], the vehicle system receiving online meeting details. The user can use the vehicle system to login the meeting obtained from the calendar entry). 

Regarding claim 20, Chauhan and Ricci teach all the limitations of claim 19. 
Chauhan teaches:
“ wherein the information includes at least a hyperlink usable by the vehicle computing system to request access to the meeting.” (Chauhan [0062][0051][0032], the online meeting details transferred to vehicle’s processing circuitry. The processing circuitry of the vehicle communicating with online meeting server to establish the meeting session. Inherently, there is a link to reach the online meeting server. The online meeting server can be set of servers or in the cloud to host online  meetings). 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach in-vehicle conference system.
Wasiek et al. (US 2015/0054933)
Barrett et al. (US 2015/0056970)
Ricci (US 2014/0309806)
Chao et al. (US 2014/0066049)
Felkai et al. (US 2013/0342637)

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456